83 F.3d 425
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Douglas Randall O'NEAL Appellant,v.Andy LEE, Sheriff of Benton County, Arkansas;  LoriBloodworth, Deputy, Benton County, Arkansas, Appellees.
No. 95-3245.
United States Court of Appeals, Eighth Circuit.
Submitted April 25, 1996.Filed April 29, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Douglas Randall O'Neal, an Oklahoma prisoner, brought this 42 U.S.C. § 1983 action against officials of Benton County, Arkansas, claiming that his rights were violated when the Benton County Sheriff's Office improperly arrested him and detained him for nine hours on a misdemeanor warrant out of Oklahoma.   The magistrate judge1 held a trial on the matter, and dismissed O'Neal's complaint.   O'Neal appeals.


2
Upon our review of the record before us, we conclude that the magistrate judge correctly dismissed O'Neal's complaint.   To the extent O'Neal asks us to review the magistrate judge's factual findings, we note that O'Neal has neither provided us with a transcript nor requested preparation of one at government expense.   See Federal Rule of Appellate Procedure 10(b);  Van Treese v. Blome, 7 F.3d 729 (8th Cir.1993) (per curiam).   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)